I respectfully dissent.
It is quite rare that this court will intervene and reverse on the grounds that the evidence is insufficient. We have only done it a few times in all my years on *Page 184 
the court, and only when it was absolutely clear that no crime had been committed.
We did that in appellant Ratcliff's case because there was no evidence of any crime having been committed. What happened was that the police ran into Ratcliff who was drunk, staggering around in an alley with an open knife in his pocket, and as such constituted a danger to himself alone. He was also an obnoxious drunk, e.g., his sarcasm about using the knife for hunting rabbits. As a result of his obstreperous behavior, he was wrongfully charged with a felony and imprisoned on that charge. It was left to this court to enter the only proper judgment in the case.
This court did not reverse on any technicality or failure of the state's proof. We reversed because after the state presented all the evidence it had, and the only conclusion that could be reached was that Ratcliff was innocent of the crime with which he was charged.
When the legislature adopted R.C. 2743.48, it did not limit the application of the statute to "nice people," nor did it equate legal innocence with moral character. Ratcliff is not a nice person. He is a police character with a record of petty crimes and an obnoxious drunk, but I am proud of the fact that when his appeal came before this court, it was decided on the basis on the facts in the case and not on the status of the defendant.
Ratcliff was wrongfully convicted because he was innocent of the charge, and so we reversed. The legislature has ordered that people wrongfully convicted shall receive compensation. Now we are holding that Ratcliff was wrongfully convicted, but not so innocent (of what I don't know) so that he should not be compensated.
I suppose an appellate court should be more concerned about liberty interests, and be content that we did our duty in reversing the wrongful conviction. But to waffle now, because it involves a monetary interest, seems to be a retreat from the previous moral position this court took.
I would not so retreat, and thus I must dissent. *Page 185